 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DERRICK K. COURTNEY,                              No. 2:18-CV-2052-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    POOJA KANDEL, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983.

19                  Plaintiff seeks a default judgment against defendants for failure to respond in this

20   action (Doc 16). Plaintiff’s motion is construed as a request for entry of default and, so

21   construed, the motion will be denied because the docket reflects defendants timely responded by

22   way of motions to dismiss (see Docs. 14 and 22).

23                  Plaintiff seeks the voluntary dismissal of defendant Moore (Doc. 25). Because no

24   answer or motion for summary judgment has been filed, leave of court is not required and

25   defendant Moore is dismissed on plaintiff’s notice. See Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk

26   of the Court will be directed to terminate Moore as a defendant to this action.

27   ///

28   ///
                                                        1
 1                  Defendants seek an order striking plaintiff’s sur-reply filed without prior court

 2   authorization (Doc. 29). Good cause appearing therefor, defendant’s motion will be granted and

 3   plaintiff’s unauthorized sur-reply will be stricken.

 4                  Defendants motions to dismiss will be addressed by separate findings and

 5   recommendations.

 6                  Accordingly, IT IS HEREBY ORDERED that:

 7                  1.      Plaintiff’s motion for default judgment (Doc. 16) is construed as a motion

 8   for entry of default and, so construed, is denied;

 9                  2.      Defendant Moore is dismissed on plaintiff’s notice (Doc. 25) and the Clerk

10   of the Court is directed to terminate Moore as a defendant to this action; and

11                  3.      Defendants’ motion to strike (Doc. 29) is granted and plaintiff’s

12   unauthorized sur-reply (Doc. 28) is stricken.

13

14

15   Dated: March 26, 2019
                                                              ____________________________________
16                                                            DENNIS M. COTA
17                                                            UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                          2
